963 F.2d 1522
Hoppev.Grabow
NO. 91-9130
United States Court of Appeals,Second Circuit.
Apr 20, 1992

1
Appeal From:  E.D.N.Y.


2
AFFIRMED IN PART, VACATED IN PART.


3
Federal Reporter.  The Second Circuit provides by rule for


4
disposition by summary order when a decision is unanimous


5
and each judge believes that 'no jurisprudential purpose


6
would be served by a written opinion.' Decisions without


7
formal opinions 'shall not be cited or otherwise used in


8
unrelated cases.' Second Circuit Rules, § 0.23, 28 U.S.C.A.)